DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 9, and claims 10-12 dependent on them, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 9 recites the limitation "signal beam" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  Lines 1-2 recite “for optical signals of wavelength lying within a given spectral band of use”, and claim 1 on which this claim depends recites “A few-mode amplifying fiber in a given spectral band of use”.  These clauses are not consistent in the usage, or lack of usage, of the terms “signal”, “spectral band of use”, and “signal beam”. The terms “signal” “signal beam” and “spectral band of use” have all been interpreted to mean the same thing by the Examiner (signal light with a wavelength in the amplification band of the fiber). Clarification and correction are required.

Allowable Subject Matter
Claims 1-5 and 7-8 are allowed.
Claims 6, and 9-12 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not disclose or make obvious, a few-mode amplifying fiber comprising, a cladding having a given refractive index,  at least one core of refractive index and dimensions for the propagation of a finite number of spatial modes in the amplifying band of the fiber, the core comprising a first solid material having a given first refractive index greater than the refractive index of the cladding, and within first solid material, longitudinal l bars separated from one another, comprising a second refractive index greater than the first refractive index. The prior art does not disclose or make obvious, an amplification module including the few mode fiber described above, nor a method of manufacturing the few-mode amplifying fiber described above. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).

Information Disclosure Statement
The information disclosure statement filed on Feb. 26, 2020 has been considered by the Examiner.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  
Thomas discloses optical fiber with longitudinal core structures for filtering, Abedin discloses an equalized few-mode fiber amplifier with a ring core structure, Gruner-Nielsen discloses an optical fiber with a hologram in the core for mode conversion, Wadsworth and  Broeng disclose optical fiber with microstructure cladding.  Le Cocq et al. “Few mode Er3+-doped fiber with micro-structured core for .
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC L BOLDA whose telephone number  is 571-272-8104.  The examiner can normally be reached on M-F from 8:30am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Yuqing Xiao, can be reached on 571-270-3603.  Please note the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
	/ERIC L BOLDA/               Primary Examiner, Art Unit 3645